Case 18-12012-LSS   Doc 292-1   Filed 11/02/18   Page 1 of 5



                      EXHIBIT A

                    Agam Declaration
               Case 18-12012-LSS             Doc 292-1        Filed 11/02/18        Page 2 of 5



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE



In re                                                        Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                             Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                             (Jointly Administered)
                          Debtors.


                                  DECLARATION OF AMIR AGAM

            1. I am a Senior Managing Director at FTI Consulting, Inc. and I am the Chief

Restructuring Officer (“CRO”) for Open Road Films, LLC and its affiliated debtors and debtors

in possession (the “Company” or the “Debtors”) in the above-captioned chapter 11 cases (the

“Cases”). I submit this Declaration in support of the Debtors’ Limited Objection to Richard

Dutcher’s Motion for Relief from the Automatic Stay (the “Limited Objection”).2

            2. I am familiar with the day-to-day operations and business and financial affairs of

the Debtors, having served in my current capacity as CRO for Open Road Films, LLC since

August 3, 2018. All facts set forth in this Declaration are based on my personal knowledge, my

communications with other members of the Debtors’ senior management, discussions with my

colleagues who are also working on this matter, my review of relevant documents, or my

opinion, based on my overall professional experience, in light of my personal knowledge of the




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
    Limited Objection.
             Case 18-12012-LSS         Doc 292-1        Filed 11/02/18   Page 3 of 5



Debtors’ operations, business affairs, and financial condition. If called as a witness, I could and

would competently testify to the matters set forth herein based on the foregoing.

       3.      The Debtor Insurance Policy provides for a $50,000 self-insured retention (the

“Self-Insured Retention”). A true and correct copy of the declarations page of the Debtor

Insurance Policy is attached hereto as Exhibit 1.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

Executed this 2nd day of November 2018 at Los Angeles, California.


                                              By /s/ Amir Agam
                                                 Amir Agam
                                                 Chief Restructuring Officer




                                                    2
Case 18-12012-LSS   Doc 292-1    Filed 11/02/18   Page 4 of 5



              Exhibit 1 to Agam Declaration

         Debtor Insurance Policy Declarations Page
       Case 18-12012-LSS   Doc 292-1   Filed 11/02/18   Page 5 of 5




                                                                      OPEN000264
CONFIDENTIAL
